DETAILED ACTION
This action is in response to the reply filed on 03/29/2021.
Claims 1-20 are examined.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 

103 Rejection
The Applicant’s Representative (“AR”) remarks the certain features of the claim language are not disclosed by prior art. The Examiner disagrees by the following rationale. 
The AR more specifically disagrees that prior art Figueroa “describes establishing a contemporaneous density of people, let alone at a particular department at each one of the subset of geographically distributed facilities.” AR states Figueroa discloses crowd densities along a path for the facility metadata, as in the densities of Figueroa are for between stores and not in a department of each of a subsets. First the claim states: “establish a contemporaneous density of people at a particular department corresponding to the item received from the user device at each of the subset of the … facilities…”. The limitation states “a… density of people at a particular department”. The only other detail is that the density is contemporaneous, which would include any real-time density data. Further facilities and departments do not have any further details except that facilities have departments. When looking to the specification, little additional details is given. Figueroa states using metadata for path information, which includes “crowd densities 
 When looking at Figueroa [Fig. 4], which depicts a shopping mall 110 (one of multiple facilities in a neighborhood) and multiple stores within the mall, including store 112A (department), the path segment enters the department which would then have a crowd density in the department(store 112A) where item is procured. Further when looking into paragraph of citation [col 3;42-54] for further context of said citation, Figueroa first states: “Facility information is configured to include any suitable information about a facility where the merchandise may be located.” This includes crowd densities along a path segment (Note: does not state average crowd density). Again, the limitation of the claim states “a contemporaneous density of people at a particular department…”, as in, a single density has to be disclosed that is linked to the department. That would include any density of people in the store such as a density of people at the checkout department, a density at one of the isles, or  a density of people in the fitting room. There is no details further to what the density has to include or exclude other than it has to be related to the department in some way. Figueroa discloses a contemporaneous density of people found within a department. The limitation as per claim language is found to be disclosed by prior art. 
Next AR states that the crowd density is metadata based on historical data and not based on the plurality of sensors. AR states that there are no sensors in the departments but “the only mention of sensors in Figueroa relates to a generic description of using sensors for monitoring inventory.” First, both Figueroa and the Applicant’s invention are based on determining route efficiency for shopping for a particular item. Next, nowhere in prior art Figueroa does it state that metadata consists only of historical data. Metadata is understood as data of data, which can 
It will be appreciated that the facility and inventory information may be monitored, aggregated, and tracked by any suitable method, and that various embodiments of method 200 may employ, for example, radio frequency identification (RFID) tags, sensors, point-of-sale data aggregators, etc. to generate the information dynamically for real-time provisioning of the shopping database.
Here it is understood that the facilities/departments utilized real-time sensor data for dynamically real-time provisioning. This is understood to include all factors surrounding the provisioning in the system, which includes all the components of shopping, like real-time crowd density analysis, not just if an item is in stock. Additionally it should be noted that additional reference cited US20180136005 (“Forutanpour”), also discloses a system for trip planning that includes obtaining dynamic destination information from sensor data(from site) [see at least abstract, Fig. 2]. It is well understood that such systems involve using dynamic sensor data from desired destinations for determining route planning. Prior art is understood to disclose the limitations as claimed. The rejections are maintained. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pat. No. US8150741 (“Fig”) in further view of Pub. No. US 20020174021 (“Chu”).

As per claim 1 Fig discloses a distributed system for trip estimation, comprising [abstract: presentation of efficient travel routes]: 
a plurality of sensors disposed in a plurality of geographically distributed facilities, each of the plurality of geographically distributed facilities including departments including retrievable items, and each one of the plurality of geographically distributed facilities including at least one of the plurality of sensors in each of the departments [3;21-23 shopping server system,… inventory information for one or more merchandise locations, 3;61-65 the facility and inventory information may be monitored, aggregated,… that may employ… sensors… to generate the information dynamically for real-time provisioning of the shopping database]; 
one or more databases electronically storing data corresponding to availability of the retrievable items at each of the plurality of geographically distributed facilities [3;21-25 at the shopping server system, provisioning the shopping database with the facility and inventory information for one or more merchandise locations. Inventory information may include any suitable information about merchandise in a participating merchant's inventory]; 
a computing system in communication with the plurality of sensors and the one or more databases, the computing system being configured to [3;61-65 … sensors]: 
[1;21 display on a shopping client device, 3;21-25 … merchandise locations]; 
select a subset of the geographically distributed facilities from the plurality of geographically distributed facilities based on a distance between the source geographic location and the plurality of geographically distributed facilities [3; 21-25 and inventory information from one or more merchandise locations. 3;39-40 stocked at three merchandising locations, Fig. 4-5]; 
establish a contemporaneous density of people at a particular department corresponding to the item received from the user device at each of the subset of the geographically distributed facilities based on an output of the at least one of the plurality of sensors in each particular department at each one of the subset of the geographically distributed facilities [3;42-54 Facility information is configured to include any suitable information about a facility where the merchandise may be located. …  the facility information may include… crowd densities along a path segment, etc.]; 
estimate a first transit value for each of the subset of the geographically distributed facilities based on the established contemporaneous density of people [2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment]; 
[2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment, Fig. 4]; 
estimate a third transit value for travel from each individual distributed facility of the subset of the geographically distributed facilities to the next location [5; 12-14 allow user to provide additional merchandise requests (process is continued for entire route planning)]; and 
output to a user interface on the user device via the communication network an estimated total transit value for the geographically distributed facility having a 27ME1 26801497v.1Attorney Docket No. 114826-95802 (2146US02)lowest combination of the first, second, and third transit values [4;53-57 a plurality of selection parameters may be included in route efficiency selection criterion,… including… time parameter, distance parameter (priority parameters would be based on the lowest combination of values), Fig. 4-5].
Fig is silent to a transit value comprised of traveling back to source geographic location.
	Chu discloses a shopping and product acquisition process that includes determining a path with returning to a source geographic location [¶ 48 return the user to the starting location. Or, the user may be allowed to identify a different ending location].
	It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fig to use the teachings of Chu to have route planning 

As per claim 15 Fig disclose a non-transitory computer-readable medium storing instructions for estimating a total transit value that are executable by a processing device of a computing system, wherein execution of the instructions by the processing device causes the processing device to [abstract: presentation of efficient travel routes, Fig. 1, 6]: 
electronically store in one or more databases data corresponding to availability of retrievable items at each of a plurality of geographically distributed facilities, each of the plurality of geographically distributed facilities including departments including the retrievable items and at least one of a plurality of sensors disposed in each of the departments [3;21-23 shopping server system,… inventory information for one or more merchandise locations, 3;61-65 the facility and inventory information may be monitored, aggregated,… that may employ… sensors… to generate the information dynamically for real-time provisioning of the shopping database]; 
receive an item and a source geographic location from a user device via a communication network at the computing system, the computing system being in communication with the plurality of sensors and the one or more databases [3;21-25 at the shopping server system, provisioning the shopping database with the facility and inventory information for one or more merchandise locations. Inventory information may include any suitable information about merchandise in a participating merchant's inventory, Fig. 1]; 
[3; 21-25 and inventory information from one or more merchandise locations. 3;39-40 stocked at three merchandising locations, Fig. 4-5]; 
establish a contemporaneous density of people at a particular department corresponding to the item received from the user device at each of the subset of the geographically distributed facilities based on an output of the at least one of the plurality of sensors in each particular department of each one of the subset of the geographically distributed facilities [3;42-54 Facility information is configured to include any suitable information about a facility where the merchandise may be located. …  the facility information may include… crowd densities along a path segment, etc.]; 
estimate a first transit value for each of the subset of the geographically distributed facilities based on the established contemporaneous density of people [2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment]; 
estimate a second transit value for travel from the source geographic location to each individual distributed facility of the subset of the geographically distributed facilities [2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment, Fig. 4]; 
estimate a third transit value for travel from each individual distributed facility of the subset of the geographically distributed facilities to the next location [5; 12-14 allow user to provide additional merchandise requests (process is continued for entire route planning)]; and 
output to a user interface on the user device via the communication network an estimated total transit value for the geographically distributed facility having a 27ME1 26801497v.1Attorney Docket No. 114826-95802 (2146US02)lowest combination of the first, second, and third transit values [4;53-57 a plurality of selection parameters may be included in route efficiency selection criterion,… including… time parameter, distance parameter (priority parameters would be based on the lowest combination of values), Fig. 4-5].
Fig is silent to a transit value comprised of traveling back to source geographic location.
	Chu discloses a shopping and product acquisition process that includes determining a path with returning to a source geographic location [¶ 48 return the user to the starting location. Or, the user may be allowed to identify a different ending location].
	It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fig to use the teachings of Chu to have route planning include a return location as a travel point when planning the user route for an improved personalized route by considering a user’s return location for improving efficiency for a specific user’s route. 

As per claim 20 Fig discloses a method of estimating a total transit value, comprising [abstract: presentation of efficient travel routes]:
electronically storing in one or more databases data corresponding to availability of retrievable items at each of a plurality of geographically distributed facilities, each of the plurality of geographically distributed facilities including departments including the retrievable items and at least one of a plurality of sensors disposed in each of the departments [3;21-23 shopping server system,… inventory information for one or more merchandise locations, 3;61-65 the facility and inventory information may be monitored, aggregated,… that may employ… sensors… to generate the information dynamically for real-time provisioning of the shopping database];
receiving an item and a source geographic location from a user device via a communication network at the computing system, the computing system being in communication with the plurality of sensors and the one or more databases [1;21 display on a shopping client device, 3;21-25 … merchandise locations, Fig. 1-3];
selecting a subset of the geographically distributed facilities from the plurality of geographically distributed facilities based on a distance between the source geographic location and the plurality of geographically distributed facilities [3; 21-25 and inventory information from one or more merchandise locations. 3;39-40 stocked at three merchandising locations, Fig. 4-5];
establishing a contemporaneous density of people at a particular department corresponding to the item received from the user device at each of the subset of the geographically distributed facilities based on an output of the at least one of the plurality of sensors in each particular department at each one of the subset of the geographically distributed [3;42-54 Facility information is configured to include any suitable information about a facility where the merchandise may be located. …  the facility information may include… crowd densities along a path segment, etc.];
estimating a first transit value for each of the subset of the geographically distributed facilities based on the established contemporaneous density of people [2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment]; 
estimating a second transit value for travel from the source geographic location to each individual distributed facility of the subset of the geographically distributed facilities [2;20-24 selection parameters may comprise a time parameter, a distance parameter, a cost parameter, etc. (different parameters that are considered and either can be prioritized), 2;28-30 customer in-line wait times at location are longer…, 3;50-55 the path information, such as average travel times for a path segment, crowd densities along the path segment, Fig. 4]; 
estimating a third transit value for travel from each individual distributed facility of the subset of the geographically distributed facilities to the next location [5; 12-14 allow user to provide additional merchandise requests (process is continued for entire route planning)] and 
outputting to a user interface on the user device via the communication network an estimated total transit value for the geographically distributed facility having a 27ME1 26801497v.1Attorney Docket No. 114826-95802 (2146US02)lowest combination of the first, second, and third transit values [4;53-57 a plurality of selection parameters may be included in route efficiency selection criterion,… including… time parameter, distance parameter (priority parameters would be based on the lowest combination of values), Fig. 4-5].
Fig is silent to a transit value comprised of traveling back to source geographic location.
	Chu discloses a shopping and product acquisition process that includes determining a path with returning to a source geographic location [¶ 48 return the user to the starting location. Or, the user may be allowed to identify a different ending location].
	It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fig to use the teachings of Chu to have route planning include a return location as a travel point when planning the user route for an improved personalized route by considering a user’s return location for improving efficiency for a specific user’s route. 

As per claim 2 Fig discloses further wherein the contemporaneous density of people is established in real-time [9;13-21 Calculation of the potential travel route… performed adaptively to respond to real-time].  
As per claim 3 Fig discloses further wherein the computing system is configured to electronically transmit data corresponding to the established contemporaneous density of people to the one or more databases [3;51-53 metadata for the path information, such as… crowd densities along a path segment].  
As per claims 4 and 16 Fig discloses further wherein the computing system is configured to output to the user interface on the user device via the communication network a ranked list of the subset of the geographically distributed facilities based on the estimated total transit values for each of the geographically distributed facilities of the subset of the [4;53-57 a plurality of selection parameters may be included in route efficiency selection criterion (ranked by chosen priority), Fig. 4-5].  
As per claim 7 Fig discloses further wherein the estimated first transit value is a time period for locating the item and procuring the item at each of the subset of the geographically distributed facilities based on the established contemporaneous density of people [3;51-60 average travel times, …(e.g. how many check stands are open, how long customers wait in line)].  
As per claim 8 Fig discloses further wherein the estimated second transit value and the estimated third transit values are determined based on a global positioning system in communication with the computing system via the communication network [5;5 GPS].  
As per claim 9 Fig discloses further wherein the one or more database electronically store data corresponding to historical first transit values associated with the retrievable items at each of the plurality of geographically distributed facilities [3;51-60 average travel times]. 
As per claim 10 Fig discloses further wherein the computing system is configured to estimate the first transit value for each of the subset of the geographically distributed facilities based on the established contemporaneous density of people and the historical first transit values [3;51-60 average travel times for path segment, crowd densities along a path segment, etc.].  
As per claim 11 Fig discloses further wherein each of the plurality of geographically distributed facilities includes at least one of the plurality of sensors in a procurement area [3;61-65 the facility … may be monitored, aggregated,… by … sensors].  
As per claim 12 Fig discloses further wherein the computing system is configured to establish a contemporaneous density of people at the procurement area at each of the subset of [3;51-60 average travel times for path segment, crowd densities for path segment, 3;61-65 the facility … may be monitored, aggregated,… by … sensors].  
As per claim 13 Fig discloses further wherein the computing system is configured to estimate the first transit value for each of the subset of the geographically distributed facilities based on the established contemporaneous density of people at the department corresponding to the item received from the user interface and the established contemporaneous density of people at the procurement area [3;42-54 Facility information is configured to include any suitable information about a facility where the merchandise may be located. …  the facility information may include… crowd densities along a path segment, etc.].  
As per claim 14 Fig discloses further wherein the computing system is configured to output to the user interface on the user device via the communication network an unavailability of the item at the subset of the geographically distributed facilities [3;38-40 may upload information about price, location and availability… ].  
As per claim 19 Fig discloses further wherein each of the plurality of geographically distributed facilities includes at least one of the plurality of sensors in a procurement area [3;61-65 the facility … may be monitored, aggregated,… by … sensors], and wherein execution of the instructions by the processing device causes the processing device to establish a contemporaneous density of people at the procurement area at each of the subset of the geographically distributed facilities based on an output of the at least one of the plurality of sensors at each one of the plurality of geographically distributed facilities [3;51-60 average travel times for path segment, crowd densities for path segment, 3;61-65 the facility … may be monitored, aggregated,… by … sensors].  

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fig in view of Chu in further view of US 20100257195 (“Inoue”).

As per claims 5 and 17 Fig discloses further wherein the computing system a time or time range for traveling to one of the plurality of geographically distributed facilities from the user interface of the user device via the communication network [Fig. 4].
Fig is not explicit to being configured to receive a time or time range for traveling.
Inoue discloses further configured to receive a time or time range for performing a route search [¶ 185 based on departure time (or arrival time), ¶ 202 input…  departure time].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fig to include the teachings of Inoue include a departure time input for purposes of route planning to improve routing efficiency that is more personalized to the user’s needs. 
As per claims 6 and 18 Fig discloses further  wherein the computing system is configured to estimate an optimal estimated total transit value for a time range [Fig. 4-5].  
Fig is not explicit to however Inoue discloses for within the specified time range [¶ 185 based on departure time (or arrival time), ¶ 202 input…  departure time].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fig to include the teachings of Inoue include a departure 

Additional Art to Consider
Application Pub. No. US20180136005, Systems and Methods for Trip Planning, further includes a trip planner system with destination information from different facilities of interest to a user. The system includes trip objective information that uses dynamic destination information corresponding the sites. This includes time aspects, population aspect (density), product aspects (product availability), service aspects and site feature aspects of the site [¶ 57]. The system then suggests routes in a ranking manner to a user based on user’s feedback and needs [¶ 62 alternate routes based on the comparison, Fig. 4].  These are similar features to Applicant’s invention of route planning considerations [see also ¶ 52]. 
Application Pub. No. US20140309923, Shopping Cost and Travel Optimization Application, discloses generating a route based on product locations from a shopping list. The system further includes routing with return trip calculations as considerations [¶ 82-92]. This is similar to the features disclosed in Applicant’s invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662                                                                                                                                                                                                        


/TUAN C TO/Primary Examiner, Art Unit 3662